*206On Rehearing.
DOWDELL, C. J.
Upon a reconsideration of this case, the majority of the court are of the opinion that the appeal lies, and that the application for a rehearing should he granted, and the judgment of dismissal of the appeal heretofore rendered set aside. The writer is of a contrary view, hut thinks the former opinion should be modified as to what was said in regard to* the decree of sale being interlocutory and not final. We were led into what was there said by expressions contained in the cited cases of Bland v. Bowie, 53 Ala. 152, and McQueen v. Grigsby, 152 Ala. 656, 44 South. 961. While we did not say in our former opinion that a decree of sale was nonappealable before a sale and confirmation under it, yet what was said might possibly be open to such construction. We now take occasion to correct such an intimation or inference by declaring that an appeal will lie from a decree of sale of the probate court before or after a sale and confirmation under the decree. This principle is sustained by the authorities cited in brief of counsel for appellant.
But that is not the question here. The appeal in this case is not taken from the decree of sale, but from an order or decree of the probate court setting aside and annulling the decree of sale, and made three years after the rendition of the decree. If the decree of sale was valid, and not void, and such is the contention of the appellant, then the order annulling it, made three years after its rendition, was absolutely void. We have repeatedly ruled that a void judgment or decree will not support an appeal. Such was the case of Gunter v. Mason, 125 Ala. 644, 27 South. 843, on appeal from a judgment of the circuit court. The appeal was dismissed because of a void judgment. So, in the case of Adams v. *207Wright, 129 Ala. 305, 30 South. 574, the appeal was dismissed for the reason that it was taken from a void decree of the chancellor. We cite one other case which we think much to the point here, viz., that of Cochran v. Miller, 74 Ala. 50, where the appeal was dismissed. The principle is thus succinctly stated in the ninth headnote: “When the chancellor improperly sets aside or modifies, at a subsequent term, a final decree rendered at a former term, the remedy is by mandamus, and an appeal does not lie.” So we think that, in the present case, the remedy is by mandamus, and not by appeal.
We have been cited by counsel for appellant to the cases of Stevenson v. Murray, 87 Ala. 443, 6 South. 301, Abernathy v. O’Reilly, 90 Ala. 496, 7 South. 919, and Cotton v. Holloway, 96 Ala. 546, 12 South. 172, where appeals from similar orders to the one in question-were entertained by this court. The appeal in the first-mentioned case was taken from an order just like the one here'; but the point was not made in that case, and the question was not considered. The same may be said of the case of Cotton v. Holloway. In the other case cited — Abernathy v. O’Reilly — the motion to vacate the decree of sale was denied. The report of-the case does not disclose how the appeal was taken. The. decree of sale was not set aside, and it was sufficient to support an appeal. The question we have here, however, was not considered in that case. We do not think those cases can be regarded as authority against the proposition that a void order or- decree will not support an appeal. The appellant not only concedes, but affirms, that the decree of sale, which was annulled and vacated by the order here appealed from, was a valid, and not- a void, decree. The appellant’s assignment of error on the record, which constitutes in pleading his complaint in this court- as follows: “The probate court erred in ren*208dering its order of October 14, 1907, granting appellees’ motion or petition to vacate its decree of sale of Augúst 2, 1904, and vacating said decree of sale.” The present appeal is prosecuted from “the order of October 14, 1907.”
The majority of the court hold that we should entertain the appeal to ascertain whether the decree of sale of August 2, 1904, was or was not a valid decree; that is to say, whether or not an asserted fact in appellant’s complaint (assignment of error) is true, and only upon the truth of which could the appellant take anything by his appeal, provided an appeal would lie from such an order. If the decree of August 2, 1904, was a valid decree, then as we have already said, the order of October 14,1907, was void. We apprehend that no one will deny this proposition. If, on the other hand, the decree of August 2, 1904, was void for want of jurisdiction in the probate court to render the same, then the order of October 14, 1907, annulling and vacating said decree, was properly entered, and the appellant could take nothing by his appeal, since his only complaint here is that the making of said order was error, and an affirmance would necessarily follow, provided an appeal would lie from such order.
But will an appeal lie in such a case? If the order vacating the decree was properly made, for the reason that the decree was void, then the effect of the order was to leave the cause a pending cause, just precisely as it stood in the probate court before the void decree of sale was entered. It Avas in no sense final. It determined nothing in the cause, and Avas, therefore, essentially an interlocutory order, from which the statute makes no provision for an appeal to this court. The jurisdiction of this court is appellate, and cannot be acquired, except as authorized by statute. The conclusion of the majority *209to entertain, this appeal for the purpose of determining whether the decree of sale which was vacated by the order appealed from was valid to my mind puts this court in the illogical position of assuming jurisdiction in order to determine whether it has jurisdiction; for, if it has no jurisdiction, it can determine nothing as to the decree of sale that was vacated.
Justice Mayfield concurs in the foregoing views of the writer.
Entertaining the appeal in accordance with the views to the majority of the court, for the purpose of ascertaining and determining whether the decree of August 2, 1904, was or was not a void decree, for want of jurisdiction in the probate court to render the same — that being the ground upon which the probate court made the subsequent order of October 14, 1907, vacating and annulling said former decree — we reach the conclusion that, while the proceedings leading up to said decree may contain irregularities, yet the decree is not void for want of jurisdiction. While-the petition upon which the decree was predicated was filed in a double aspect — that is to say, for a sale of the land for the payment of debts of the intestate and for a sale for partition and division among the heirs — the petition does contain jurisdictional averments of facts, though perhaps defectively stated; and on the averments contained in the petition, under the authorities cited in brief by counsel for appellant, the court acquired jurisdiction. Mere irregularities in the proceedings, that might have been availed of by appeal, are not sufficient to avoid the decree upon the ground of a want of jurisdiction, and hence could not authorize an annullment of the decree by a subsequent order, after final adjournment of the court, and after the court had lost control over the same by such final adjournment.
*210, This leads to tbe conclusion that tbe order of October 14, 1907, vacating tbe former decree of sale, ivas itself a nullity. Consequently it will not support tbe .appeal, and tbe appeal must be dismissed. Tbe alternative application for a mandamus should bave been made at or prior to tbe time of tbe submission of tbe cause. It comes too late after tbe cause has been submitted and a decision made, and upon an application here for a rehearing on that decision. Tbe adversary party would be entitled to bis day in court on such application, and this would require that tbe submission be set aside and that tbe cause be restored to the trial docket.
Tbe conclusion reached is concurred in by all tbe Justices.